                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


United States of America

versus                                                Case Number: 4:19−cr−00832

Steven O Bryant



                                 Notice of Setting

A proceeding has been set in this case as to Steven O Bryant as set forth below.

BEFORE:
Judge George C Hanks, Jr
LOCATION:
by video


DATE: 5/25/2021
TIME: 02:00 PM
TYPE OF PROCEEDING: Re−Arraignment Hearing

https://www.zoomgov.com/j/1611344740?pwd=S21Removb3dsSC9JbXFCZ0hOWFFKZz09
Meeting ID: 161 134 4740
Passcode: 533482


Date: May 21, 2021                                           Nathan Ochsner, Clerk
